UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1741


KEISHA L. BROWN,

                      Plaintiff – Appellant,

          v.

PRINCE GEORGE'S HOSPITAL; DIMENSIONS HEALTHCARE SYSTEM;
PAMELA DURNING; BEVERLY CALLOWAY; UCHENNA NWANERI; ARTHUR
HOWARD; DARRYL ATWELL,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-00295-RWT)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keisha L. Brown, Appellant Pro Se. Robert Bruce Wallace, WILSON,
ELSER, MOSKOWITZ, EDLEMAN, & DICKER, LLP, Washington, D.C.;
Stephanie D. Kinder, LAW OFFICES OF STEPHANIE D. KINDER,
Baltimore, Maryland; Anu Kmt, KEMET AND HUNT PLLC, College Park,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keisha L. Brown appeals the district court’s orders

dismissing as untimely her defamation claims accruing prior to

February 8, 2008, and granting summary judgment on her remaining

claims.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.          Brown   v.   Prince    George’s   Hospital,     No.

8:09-cv-00295-RWT (D. Md., Nov. 4, 2009 & June 9, 2011).                    We

further deny Brown’s motion for the appointment of counsel.                 We

dispense    with     oral     argument   because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                         2